
	

113 HR 2353 : To amend title 23, United States Code, with respect to the operation of vehicles on certain Wisconsin highways, and for other purposes.
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 2353
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2013
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend title 23, United States Code, with
		  respect to the operation of vehicles on certain Wisconsin highways, and for
		  other purposes.
	
	
		1.Operation of vehicles on
			 certain Wisconsin highwaysSection 127 of title
			 23, United States Code, is amended by adding at the end the following:
			
				(j)Operation of
				vehicles on certain Wisconsin highwaysIf any segment of the United States Route
				41 corridor, as described in section 1105(c)(57) of the Intermodal Surface
				Transportation Efficiency Act of 1991, is designated as a route on the
				Interstate System, a vehicle that could operate legally on that segment before
				the date of such designation may continue to operate on that segment, without
				regard to any requirement under subsection
				(a).
				.
		
	
		
			Passed the House of
			 Representatives July 22, 2013.
			Karen L. Haas,
			Clerk
		
	
